DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05/24/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. It is noted a copy of item “CA” listed as the First Office Action from China dated April 23, 2021 has not been provided in English.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 9-13, and 19-20 are rejected under 35 U.S.C. 103 as obvious over Tsunoda et al. (WO2015/156273) in view of Tomiya et al. (EP 0803545). It is noted that the disclosures of Tsunoda et al. are based on US 2017/0113441 which is an English equivalent of the reference. Both references were cited on the IDS filed 09/13/19.
Regarding claims 1, 4, 5, and 19-20, Tsunoda et al. teaches a thermoplastic resin film comprising: a thermoplastic resin (paragraph [0028]); and a pigment containing phthalocyanine (paragraphs [0061]-[0065]) in an amount of 0.0001% by weight to 1.0% by weight or less (paragraph [0067]). 
Tsunoda et al. fails to teach pigment having aspect ratio as claimed.
However, Tomiya et al. teaches a copper phthalocyanine pigment having an aspect ratio of 1-3 (col. 3, lines 20-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an aspect ratio of the pigment of Tsunoda et al. in order to provide a lower cost option having equivalent or superior quality in color strength, clearness, and fluidity (Tomiya et al., col. 3, lines 24-32).
Given that Tsunoda et al. in view of Tomiya et al. teaches thermoplastic resin film comprising materials and structure identical to that presently claimed, including amount of pigment, the thermoplastic resin film of Tsunoda et al. in view of Tomiya et al. would meet the conditions as presently claimed, i.e. a number of pigments having an aspect ratio of 3 or more, 
Regarding claim 3, Tsunoda et al. teaches containing a polyvinyl acetal resin or an ionomer resin as the thermoplastic resin (paragraphs [0027]-[0030]).
Regarding claim 6, Tsunoda et al. teaches wherein the phthalocyanine compound has a maximum absorption wavelength of 550 nm to 750 nm (paragraph [0062]) which meets the claimed range of 500 nm or more and 740 nm or less.
Regarding claim 9, given that Tsunoda et al. disclose thermoplastic resin film as presently claimed, it is clear that the thermoplastic resin film of Tsunoda et al. would inherently have the haze value as claimed when a glass plate-including laminate is obtained by sandwiching the thermoplastic resin film between two sheets of green glass having a thickness of 2 mm, as presently claimed, absent evidence to the contrary.
Regarding claim 10, Tsunoda et al. teaches including a first surface layer, and a second surface layer (laminated glass members 21 and 22 or first and third layers 13 and 15, paragraphs [0099]-[0105]).
Regarding claim 11, Tsunoda et al. teaches including an intermediate layer between the first surface layer and the second surface layer (interlayer film 2 or each of first, second or third layers 13, 14, or 15, respectively, paragraphs [0101] and [0105]).
Regarding claim 12, Tsunoda et al. teaches wherein the intermediate layer contains the pigment (paragraphs [0101] and [0105]).
Regarding claim 13, it is noted the recitation in the claims that the thermoplastic resin film is “bonded to a glass plate and used” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Tsunoda et al. in view of Tomiya et al. disclose thermoplastic resin film as presently claimed, it is clear that the thermoplastic resin film of Tsunoda et al. in view of Tomiya et al. would be capable of performing the intended use, i.e. bonded to a glass plate and used, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. Further, Tsunoda et al. teaches thermoplastic resin film which is bonded to a glass plate and used (interlayer film on laminated glass, paragraph [0101]).

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Tsunoda et al. (WO2015/156273) in view of Tomiya et al. (EP 0803545) and further in view of Reising et al. (US 2003/0124379).
Tsunoda et al. in view of Tomiya et al. is relied upon as disclosed above.
Regarding claim 2, Tsunoda et al. in view of Tomiya et al. fails to teach pigment is parallel.
However, Reising et al. teaches colored flake pigments including phthalocyanine are oriented in a substantially parallel direction to the substrate (paragraphs [0069] and [0074]) which meet wherein an average direction of longitudinal directions of the pigments is parallel with a direction orthogonal to a thickness direction of the thermoplastic resin film, or inclined by 20° or less with respect to a direction orthogonal to a thickness direction of the thermoplastic resin film, as presently claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an orientation, including in a direction parallel with a direction orthogonal to a thickness direction of the thermoplastic resin film, for the pigment of Tsunoda et al. in view of Tomiya et al. in order to provide a distinctive, visually pleasing appearance (Reising et al., paragraph [0074]).
Response to Arguments
Applicant's arguments filed 08/11/21 have been fully considered but they are not persuasive.
Applicant amended claim 1 to overcome 35 USC 112(b) rejection of record.
Applicant argues that since the thermoplastic resin film according to the present invention has the claimed configuration, it is possible to obtain a glass plate-including laminate that looks different in color tone depending on the direction or angle. Tsunoda et al., however, fails to disclose, teach, or suggest a laminated glass that looks different in color tone depending on the direction or angle and a thermoplastic resin film used for such laminated glass in the first place.
However, firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a glass plate-including laminate that looks different in color tone depending on the direction or angle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Tsunoda in in view of Tomiya et al. teaches aspect ratio and amount of pigment identical to those used in the present invention. Therefore, Tsunoda in view of Tomiya et al. would necessarily inherently have the number of pigment as claimed and thus, a thermoplastic resin film that is capable of being used with a laminated glass that looks different in color tone depending on the direction or angle.
Applicant argues that Tomiya et al. merely teaches that the aspect ratio of the primary pigment particles lies in the range of 1 to 3. Present claim 1, on the other hand, recites not only "an aspect ratio of 3 or more and 50 or less", but also a number of pigments having this aspect ratio, i.e., "a number of pigments having an aspect ratio of 3 or more and 50 or less is 3 or more and 100 or less".
However, note that while Tomiya et al. does not disclose all the features of the present claimed invention, Tomiya et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely copper phthalocyanine pigment having aspect ratio as claimed, and in combination with the primary reference, discloses the presently claimed invention. Further, it is noted that Tsunoda in view of Tomiya et al. not only teaches aspect ratio that overlaps that presently claimed but also teaches 
Applicant argues that even if a pigment having comparative low aspect ratio according to Tomiya et al. were used in the thermoplastic resin film of Tsunoda et al., the effects of the present invention would not necessarily be exerted. This is evidenced by Comparative Example 2 of the present specification, in which the aspect ratio of pigments is 1.14, which is comparatively low to that of the present invention and satisfies the range of 1 to 3 in Tomiya et al. but the effects of the present invention are not exerted, i.e., the results of polychroism is "x: Color tone not changed".
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific types and amount of thermoplastic resin (e.g. polyvinyl butyral in an amount of 100 part by weight) while the present claims are open to any type and amount. The data also uses specific types and amount of pigment (e.g. copper phthalocyanine pigment in an amount of 0.006 to 0.06% by weight, in combination with carbon black pigment in an amount of 0.022 to 0.058% by weight, anthraquinone pigment in an amount of 0.0001 to 0.001% by weight and/or perylene pigment in an amount of 0.0004 to 0.005 % by weight) while the present claims are open to any type and amount. There is no data at the upper and lower end points of the claimed aspect ratio, i.e. at “3” and at “or more”. There is also no data at the upper and lower end points of the claimed as number of pigments, i.e. at “3” and at “100”. 
Further, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the properties of the examples, including 
Furthermore, it appears there is no amount of thermoplastic resin in the surface layer of Comparative Example 2.
Further, the data is not persuasive given that there is no proper side-by-side comparison between Comparative Example 2 and the inventive examples. Specifically, the Comparative Example 2 uses carbon black while the inventive examples uses phthalocyanine pigment. Further, Comparative Example 2 and the inventive examples use different amounts of pigment. Therefore, in combination with the variable of pigment having different aspect ratios, the data does not clearly show the aspect ratio alone directly affects the results of polychroism.
Furthermore, the data is not persuasive given that there is no proper side-by-side comparison between Comparative Example 2 and the inventive examples 1-4. Specifically, Comparative Example 2 requires surface layer which is not present in inventive examples 1-4.
Further, the data is not persuasive given that the data is not commensurate in scope with the closest prior art. Specifically, given that Tsunoda et al. uses phthalocyanine pigment while the data uses carbon black, this does not properly represent the teachings of Tsunoda et al.
It is noted that if claim 1 was amended to recite pigment having an aspect ratio of “5 or more” and 50 or less, the rejection of record would be overcome.
Applicant argues that Tsunoda et al. fails to make any teaching or suggestion regarding a laminated glass that looks different in color tone depending on the direction or angle and a thermoplastic resin film used for such laminated glass.
However, given that Tsunoda in view of Tomiya et al. teaches aspect ratio and amount of pigment that overlap those used in the present invention, the thermoplastic resin film of Tsunoda in view of Tsunoda would necessarily inherently be capable for use with a laminated glass that looks different in color tone depending on the direction or angle, absent evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787